1
2
3
4
5
6
7                                    UNITED STATES DISTRICT COURT

8                                  EASTERN DISTRICT OF CALIFORNIA

9
10   SOCORRO JACOBO AGUILAR,          )                   Case No.: 1:19-cv-00193 - JLT
                                      )
11            Plaintiff,              )                   ORDER GRANTING DEFENDANT’S REQUEST
                                      )                   FOR AN EXTENSION OF TIME
12       v.                           )
                                      )                   (Doc. 13)
13   COMMISSIONER OF SOCIAL SECURITY,
                                      )
14            Defendant.              )
                                      )
15                                    )

16          On October 17, 2019, the Commissioner filed a stipulation of the parties for an extension of

17   thirty days to file a response to Plaintiff’s opening brief. (Doc. 13) Notably, the Scheduling Order

18   permits a single thirty-day extension by the stipulation of parties (Doc. 5 at 3), and this is the first

19   extension requested by either party. Thus, the requested extension of thirty days is appropriate.

20   Accordingly, the Court ORDERS:

21          1.      The extension of time is GRANTED; and

22          2.      The Commissioner SHALL file a response to Plaintiff’s opening brief on or before

23                  November 18, 2019.

24
     IT IS SO ORDERED.
25
26      Dated:     October 18, 2019                              /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
27
28
